        Case 1:20-cr-00189-AJN Document 30
                                        29 Filed 07/20/20
                                                 07/15/20 Page 1 of 1




JOHN M. BURKE
      7/20/20
 Attorney at Law                                     26 Court Street - Suite 2805
                                                     Brooklyn, New York 11242
                                                     Tel: (718) 875-3707
                                                     Fax: (718) 875-0053

                               The sentencing in this matter is hereby adjourned to
                               August 11, 2020 at 3:00 P.M. Pursuant to the
                               Undersigned's Individual Practices in Criminal
                               Cases, the Defendant's sentencing submission shall
                               be due no later than August 4, 2020, and the
Honorable Allison Nathan       Government's no later than August 8, 2020. No later
United States District Court   than August 4, 2020, the Defendant shall also
Southern District of New York comply with the Court's order at Dkt. No. 28.
500 Pearl Street
N.Y. , N.Y 10007
                   Re.: United States v. Kizzito Chukwujekwu
                         20 CR 189 (AJN)

Dear Judge Nathan:

       I am writing on behalf of my client Kizzito Chukwujekwu to request that the
Court adjourn his sentence, scheduled for July 21, 2020, until the second week in
August 2020. I have had some delays in obtaining documents from Georgia and need
this time to complete my sentencing submission. I have conferred with the
government and they have no objection to this request.

      Thank you for your time and consideration in this matter



                                            Respectfully yours,

                                                  s/
                                            JOHN BURKE
                                            Attorney for Kizzito Chukwujekwu


                        7/20/20
